Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT MADE AND ENTERED INTO THIS 18th day of July, 2007 (the “Effective
Date”), by and between BROOKE CREDIT CORPORATION, a Delaware corporation
(“Employer”), and Michael Lowry (“Employee”), is as follows:

SUBJECT MATTER OF EMPLOYMENT

Employer has and does, hereby continue to employ Employee under this Executive
Employment Agreement, to carry out the duties of the office of Chief Executive
Officer and President for Employer. Employee hereby accepts continuing
employment by Employer, subject to the terms of this Executive Employment
Agreement.

Employer and Employee agree that as of the Effective Date, Employee is an
“executive officer” of Brooke Credit Corporation for purposes of the Securities
Exchange Act of 1934, as amended.

The Employee’s title, responsibilities and job description may be periodically
revised by Employer without requiring a written amendment to this Agreement.

Employee shall report to Employer’s Board of Directors. Without requiring a
written amendment to this Agreement, Employer has the right to change Employee’s
reporting relationship at any time and assign Employee to report to another
individual.

COMPENSATION, BENEFITS AND EXPENSE REIMBURSEMENT

Employer agrees to pay to Employee base salary at the annual rate of One Hundred
Eighty-five Thousand and no/100 Dollars ($185,000). The reference to base salary
at an annual rate in this Agreement shall not entitle Employee to payment of
salary beyond any salary earned through Employee’s performance of services under
this Agreement through the date of any termination of Employee’s employment
and/or this Agreement. The base salary will be reviewed periodically for
adjustment by Employer, and, if adjusted, such adjusted amount will become the
base salary for purposes of this Agreement.

Employee shall be eligible to participate in any short-term or long-term bonus
or incentive compensation plans, programs or arrangements as are designated by
the Employer at its sole discretion for participation by Employee. Employee will
be advised of any terms and performance criteria relating to any such plans,
programs or arrangements and any participation by Employee in any such plans,
programs or arrangements shall not require a written amendment to this
Agreement.

Employer further agrees to provide an automobile to Employee for business use
and commuting provided that it is used in accordance with the policies
established from time to time by Employer. Employee agrees that the automobile
shall at all times remain the property of Employer or one of its affiliates and
shall be returned to Employer upon termination of this Agreement.

Employer further agrees to grant Employee certain other benefits as specified in
the personnel policies established from time to time by Employer and subject to
the discretionary authority given to any applicable benefit plan administrators.
Employer’s personnel policies may be changed from time to time by Employer
without requiring a written amendment to this Agreement.

Employer further agrees to reimburse Employee for reasonable expenses incurred
while carrying out



--------------------------------------------------------------------------------

the duties assigned by Employer to Employee. Employee agrees to comply with
Employer’s expense reimbursement policies. At Employer’s option, Employee may be
provided with a corporate credit card for use in connection with the payment of
travel and other employment-related expenses incurred in the performance of
Employee’s duties under this Agreement. Employee agrees to comply with any
policies of Employer applicable to corporate credit card use. Employer, at its
sole discretion, shall have the right to terminate the credit card program or
revoke Employee’s corporate credit card privileges at any time for any reason.
Upon any such termination of the program, revocation of privileges, or
termination of Employee’s employment, Employee agrees to promptly return the
corporate credit card to Employer.

ADDITIONAL OBLIGATIONS OF EMPLOYEE

Employee shall comply with the policies (including Employer’s interpretations
and clarifications thereof) established from time to time by Employer.

Employee agrees to be bound by the rules and policies set forth in the Brooke
Credit Corporation Employee Handbook as amended from time to time.
Notwithstanding the foregoing, for any provision of this Executive Employment
Agreement that is now or may become conflicted with the same or similar
provision in such Employee Handbook, the provision which provides Employer most
protection and grants Employer the greatest rights shall govern. Employee
further acknowledges that he has received, read, and signed all relevant forms
attached to the Employee Handbook.

During and subsequent to Employee’s employment under this Agreement, Employee
shall respect the confidentiality of client file information, franchise agent
information, broker/producer information, lending and loan sales information,
and employment file information owned or controlled by Employer, Employer’s
affiliates, Employer’s sister companies, Brooke Corporation, the franchise
agents of Employer or any such affiliates, sister companies or Brooke
Corporation, or the brokers/producers of Employer or any such affiliates, sister
companies or Brooke Corporation (collectively such affiliates, sister companies,
Brooke Corporation, franchise agents and brokers/producers shall be referred to
as “Employer Companies”). Employee shall not remove any listing of clients,
policy expiration information, franchise agents, brokers/producers, customer
leads, contacts, lenders, purchasers of loans, or employees from premises or
electronic databases owned or rented by Employer or any of the Employer
Companies without the express written consent of Employer. Employee shall not
sell or trade any client, franchise agent, broker/producer, lead, contact,
borrower, lender, loan purchaser, insurance company or employee information
obtained as a result of (1) access to Employer’s or Employer Companies’ client
file, agency file, producer file, employment file, loan file, lender, loan
purchaser or policy expiration information, or (2) business conducted by
Employee for Employer or any of the Employer Companies. Employee agrees that all
client file, agency file, producer file, employment file, borrower, lender, loan
purchaser, lead, contact, insurance company and policy expiration information,
and all good will associated with, or generated by, such information remain the
exclusive property of Employer or one or more of the Employer Companies.

Except as Employer otherwise consents in advance in writing, Employee shall not
disclose or make any use of, except for the benefit of Employer, at any time
either during or subsequent to Employee’s employment, any trade secrets,
confidential information, knowledge, documentation, data, or other information
of Employer or Employer Companies relating to products, services, loans,
processes, know-how, designs, clients, customer lists, customer leads or
contacts, borrowers, lenders,

 

2



--------------------------------------------------------------------------------

purchasers of loans, insurance companies, business plans, marketing plans,
strategies, budgets, financial results, pricing information, projections,
acquisition or divestiture plans, agent lists and information, broker/producer
lists and information, employee lists and information, personnel changes,
databases, software, designs or any matter pertaining to any business of
Employer, any of the Employer Companies or any of their clients, which Employee
produces, obtains or otherwise acquires during the course of Employee’s
employment, except as herein provided. Employee agrees not to deliver, reproduce
or in any way allow any such trade secrets, confidential information, knowledge,
data or other information, or any documentation relating thereto, to be
delivered or used by any third parties without specific direction and consent of
Employer.

In the event of Employee’s termination of employment with Employer for any
reason whatsoever, Employee agrees to promptly surrender and deliver to Employer
all records, materials, equipment, documents and data of any nature, and stored
or possessed in any form or manner, pertaining to any program or confidential
information of Employer, any of the Employer Companies, or any of their clients,
which Employee produces or obtains during the course of his employment or
otherwise.

TERMINATION OF EMPLOYMENT

The relationship between Employer and Employee is an employment at will and
nothing in this Agreement shall eliminate, reduce or deter the right of either
party to terminate the employment relationship at any time for any reason.
Termination of employment shall constitute termination of this Agreement unless
the parties mutually agree in writing otherwise.

Any professional errors or omissions coverage provided by Employer for Employee
shall cease upon termination of this Agreement. Any obligation by Employer to
pay to employee performance bonuses or other bonus or incentive compensation, if
any, shall also cease upon termination of this Agreement.

Obligations and provisions of this Agreement that, by their express terms or
otherwise, require performance or compliance by one or both parties hereto after
termination of this Agreement, including, but not limited to, obligations to
return property, confidentiality of information, covenants not to solicit, the
covenant not to compete, mediation, arbitration, waiver, the binding nature of
this Agreement upon the parties, successors, assigns, heirs, executors and
administrators, the government and construction of this Agreement, and the
invalidity or non-enforceability of Agreement provisions, shall survive
termination of the Agreement.

COVENANTS NOT TO SOLICIT OR COMPETE

In the event that Employee’s employment is terminated for any reason by Employer
or by Employee, Employee does hereby agree and covenant not to directly or
indirectly solicit by any means insurance, financial services, insurance agency,
agency consulting or loan business from any clients, franchise agents or lenders
of Employer or any of the Employer Companies for a period of two (2) years from
and after the effective date of termination of employment. Employee agrees that
he will not, for a period of two (2) years following termination of employment
with Employer, directly or indirectly, solicit or hire any of the franchise
agents, brokers, producers or employees of Employer or any of the Employer
Companies to work for or contract with Employee or any person or company
competitive with Employer or any of the Employer Companies. If Employee breaches
this paragraph, Employer shall be entitled to all damages that result from each
and every individual breach, in addition to any other remedies, including
equitable remedies, that Employer may have.

 

3



--------------------------------------------------------------------------------

Employee and Employer agree that (1) during the period of Employee’s employment
hereunder, Employee will not undertake, engage in, or be directly or indirectly
involved in the planning, organization, funding or operation of any business
activity competitive with either the work Employee performs or any of the lines
of business in which Employer or any of the Employer Companies is engaged; and
(2) for two years after the effective date of Employee’s termination of
employment under this Agreement for any reason or no reason at all, Employee
shall not engage in, or own or control any interest in (except as a passive
investor in less than one percent of the outstanding securities of a publicly
held company), or act as an officer, director or employee of, broker or producer
for, or consultant, advisor or lender to, any firm, corporation, partnership,
limited liability company, sole proprietorship, institution, business or entity
that engages in any line of business that is competitive with any Line of
Business of Employer and any of the Employer Companies (as defined below) in any
state in the United States in which such Line of Business of Employer and any of
the Employer Companies operates as of the effective date of the termination of
Employee’s employment under this Agreement. “Line of Business of Employer and
any of the Employer Companies” means the insurance agency business, the business
of franchising insurance agencies, the business of providing consulting services
to insurance agencies, the business of lending money to franchisees, insurance
agencies, insurance agents, managing general agents, or funeral homes, the
wholesale insurance brokerage business, the funeral home business, and any other
line of business of Brooke Credit Corporation and all of its affiliates and
subsidiaries, the revenues of which constituted 10% or more of the revenues for
Brooke Credit Corporation, its affiliates or subsidiaries for the fiscal year
completed on, or most recently completed prior to, Employee’s last day of
employment under this Agreement. The running of the two-year period specified in
this paragraph shall be suspended during any period of violation and/or any
period of time required to enforce this covenant by settlement, mediation,
arbitration, litigation, threat of arbitration or threat of litigation.

Employee and Employer agree that the prohibitions contained in the foregoing
covenants not to solicit, the non-competition covenant and the provisions of
this Agreement pertaining to confidential information of Employer and the
Employer Companies are reasonable and necessary and Employee’s salary,
employment and association with Employer and/or the opportunities which are
afforded to Employee are ample consideration for these restrictions.

Employee and Employer agree that, should any provisions of any covenant or other
portion of this Agreement be determined to be invalid, illegal or otherwise
unenforceable or unreasonable in scope by any arbitrator to whom a dispute
regarding this Agreement has been submitted in accordance with this Agreement,
or by any court of competent jurisdiction, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected
thereby, and the provision found invalid, illegal or otherwise unenforceable or
unreasonable will be considered by Employee and Employer to be amended as to
scope of protection, time or geographic area (or any one of them, as the case
may be) in whatever manner is considered reasonable by that arbitrator or court
and, as so amended, will be enforced.

Employee and Employer agree that money damages alone will not adequately
compensate Employer for breach of the foregoing covenants not to solicit, the
non-competition covenant, and the provisions of this Agreement pertaining to
confidential information of Employer or the Employer Companies and, therefore,
in the event of the breach or threatened breach of any such covenant or
provision, in addition to all other remedies available at law, in equity or
otherwise, Employer shall be entitled to injunctive relief compelling specific
performance of (or other compliance with) the terms thereof.

 

4



--------------------------------------------------------------------------------

MISCELLANEOUS

This Agreement supersedes and take precedence over any and all prior agreements,
arrangements or understandings between Employer or any one or more of the
Employer Companies and the Employee relating to the subject matter hereof.

No oral understanding, oral statement, or oral promises or oral inducements
exist between the parties.

The waiver by Employer of any breach of any provision of this Agreement by
Employee shall not operate or be construed as a waiver of any subsequent breach
by the Employee.

Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing, and if hand delivered or sent by regular mail to
Employee’s residence (in the case of notice to Employee) or to Employer’s
principal office (in the case of notice to the Employer).

The rights and obligations of Employer under this Agreement shall inure to the
benefit of and shall be binding upon the successors and assigns of Employer.
This Agreement is binding upon Employee and the heirs, executors, assigns and
administrators of Employee or Employee’s estate and property.

Employer may assign this Agreement by providing Employee notice of Employer’s
decision to do so. Employee may not assign or transfer to others the obligation
to perform Employee’s duties hereunder.

This Agreement may not be modified, revised, altered, added to, extended in any
manner, or superseded other than by an instrument in writing signed by both of
the parties hereto.

This Agreement shall be governed and construed in accordance with the laws of
the State of Kansas.

MEDIATION AND ARBITRATION

Any issue, claim or dispute that may arise out of or in connection with this
Agreement or the employment relationship between Employer and Employee, or the
termination of such Agreement and/or relationship, and which Employee and
Employer (or any of the Employer Companies) are not able to resolve themselves
by negotiation, shall be submitted to mediation in a manner agreed to by
Employee and Employer. Employee and Employer agree to use mediation to attempt
to resolve such issue, claim or dispute prior to filing any arbitration action,
lawsuits, complaints, charges or claims. Employee and Employer will select an
independent mediator agreeable to both parties. If the parties cannot agree on
an independent mediator, the parties agree that the American Arbitration
Association will appoint a mediator. The mediator will communicate with the
parties to arrange and convene the mediation process that will be most
efficient, convenient and effective for both parties. The costs of the mediation
and fees of the mediator will be borne equally by Employee and Employer. The
parties will cooperate with the mediator in coming to a reasonable agreement on
the mediation arrangements which will include the time and place for conducting
the mediation, who will attend or participate in the mediation, and what
information and written material will be exchanged before the mediation. The
mediation will be conducted at a place agreeable to both Employee and Employer.

Any issue, claim, dispute or controversy that may arise out of, in connection
with, or relating to this Agreement, the employment relationship between
Employer and Employee, or the termination of such Agreement and/or relationship
that are not able to be resolved by mediation, shall be submitted to arbitration
administered by the American Arbitration Association under its Employment

 

5



--------------------------------------------------------------------------------

Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in an court having jurisdiction thereof. Employee and Employer agree
to use arbitration to resolve such issue, claim or dispute prior to and in lieu
of filing any lawsuits, complaints, charges or claims. The costs of the
arbitration and fees of the arbitrator(s) will be borne equally by Employer and
Employee.

Employee and Employer agree that each party will pay the fees and expenses of
[his/her] or its own attorneys involved in any mediation, arbitration or dispute
relating to this Agreement, Employee’s employment by Employer, or the
termination of such Agreement and/or employment. Neither party shall have any
obligation to pay the fees and/or expenses incurred by legal counsel or expert
witnesses retained by or on behalf of the other party in connection with any
such mediation, arbitration or dispute.

[Signature page immediately follows]

 

6



--------------------------------------------------------------------------------

Therefore, for good and valuable consideration, the receipt and sufficiency of
which is acknowledged by both parties, Employer and Employee have duly executed
this Executive Employment Agreement on the Effective Date.

 

BROOKE CREDIT CORPORATION “EMPLOYER” by:  

/s/ Anita Larson

Its:  

Chairman

Date:  

7/18/07

Christina Mehary

Witness EMPLOYEE:

/s/ Michael S. Lowry

Date:  

7/18/07

Christina Mehary

Witness

 

7